Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2018/ 101448 filed in China on 08/21/2018, published as WO 2019/095764 on 05/23/2019.
Acknowledgment is made of applicant’s claim for foreign priority of application 201721551996.0 filed in China on 11/07/2017.
	Currently claims 1-14, 16-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, 12-14, 17 are rejected under 35 U.S.C. 102 (b) as being anticipated by Chang US 2016/0342044.
Claim 1: Chang discloses an array substrate, comprising: 
(Fig. 4) [0050] a base substrate 110 [0052]; 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038] extending in a row direction on the base substrate 110; 
(Fig. 2) a plurality of data lines (D1, D2…) extending in a column direction intersecting the row direction on the base substrate 110; and 
a plurality of pixel groups 191/191 [0038] arranged in rows and columns, each of the plurality of pixel groups comprising two sub-pixels (pixel electrodes 191/191) arranged side by side in the row direction, 
wherein each of the rows of pixel groups (pixel electrodes 191/191) is connected to two respective ones of the gate lines (Gn+1 and Gn+2, Gn+3 and Gn+4…), and the two sub-pixels (191/191) of each pixel group in the row of pixel groups are respectively connected to different ones of the two respective ones of the gate lines (Gn+1, Gn+2, Gn+3, Gn+4…), 
wherein the data lines (D1, D2…) and the columns of pixel groups (191/191) are alternately arranged in the row direction, and the two sub-pixels (191/191) of each of the plurality of pixel groups are connected to a corresponding one of the plurality of data lines (D1, D2…) that is directly adjacent to the pixel group (191/191).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 14: Chang discloses a display panel (LC display) [0020] comprising an array substrate, the array substrate comprising: 
(Fig. 4) [0050] a base substrate 110 [0052]; 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038] extending in a row direction on the base substrate 110; 
(Fig. 2) a plurality of data lines (D1, D2…) extending in a column direction intersecting the row direction on the base substrate 110; and 
a plurality of pixel groups 191/191 [0038] arranged in rows and columns, each of the plurality of pixel groups comprising two sub-pixels (pixel electrodes 191/191) arranged side by side in the row direction, 
wherein each of the rows of pixel groups (pixel electrodes 191/191) is connected to two respective ones of the gate lines (Gn+1 and Gn+2, Gn+3 and Gn+4…), and the two sub-pixels (191/191) of each pixel group in the row of pixel groups are respectively connected to different ones of the two respective ones of the gate lines (Gn+1, Gn+2, Gn+3, Gn+4…), 
wherein the data lines (D1, D2…) and the columns of pixel groups (191/191) are alternately arranged in the row direction, and the two sub-pixels (191/191) of each of the plurality of pixel groups are connected to a corresponding one of the plurality of data lines (D1, D2…) that is directly adjacent to the pixel group (191/191).  



Claims 2, 4, 5, 8, 12, 13, 17: Chang discloses 
Claim 2: (Fig. 2) each of the rows of pixel groups (191/191) is between the two respective ones of the gate lines (Gn/Gn+1) 
Claims 4, 17: (Fig. 2) every two directly adjacent pixel groups (191/191) in each of the columns of pixel groups are respectively connected to different ones of two of the plurality of data lines (D1, D2) directly adjacent to the column of pixel groups (191/191)
Claim 5: (Fig. 3) each of the sub-pixels of the plurality of pixel groups comprises a pixel electrode 191 and a thin film transistor (TFT) [0067] connecting the pixel electrode 191 to the corresponding one of the plurality of data lines 171 [0065]
Claim 8:  (Figs. 2, 3) a common electrode 270/272 (common electrode 270 includes a connecting portion 272) [0073]; and a plurality of common electrode lines C1/131 [0036] [0070] extending in the row direction and connected to respective ones of the rows of pixel groups, wherein the common electrode lines C1/131 are each connected to the common electrode 270/272 at central positions of corresponding ones of the pixel groups (the common line is configured to connect the common electrodes formed at a center portion 183 of each pixel area [0075]; Note: contact hole 183 is at central line of the vertical pixel electrode 191, i.e., at a ‘central’ position).   
Claim 12:  (Fig. 4) the common electrode 270/272 is on a side of the pixel electrode 191 facing away from the base substrate 110.
Claim 13:  (Figs. 1, 2) a gate driving circuit 400 (gate driver) [0034] connected to the gate lines (the display signal lines G1-G2n, D1-Dm, C1-C2n, Cv, L1, and L2 include a plurality of gate lines G1-G2n transferring gate signals, referred to as "scanning signals") [0036].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2016/0342044 in view of Zhang et al. US 2018/0095334.
Claims 3, 16: Chang discloses as above
Zhang et al teach
(Fig. 1a) each of the columns of pixel groups A, B (pixel unit A and a pixel unit B) [0036] is connected to a corresponding one (same data line Ls) of the plurality of data lines that is directly adjacent to the column of pixel groups (adjacent pixel groups A/B are connected to same data line Ls).  
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Zhang’s structure in order to provide improved transmission of the panel, as taught by Zhang [0044];

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2016/0342044 in view of Gu et al. CN 105974706.
Claims 6, 7: Chang discloses as above
Gu et al teach
Claim 6: (Figs. 1, 2) the respective thin film transistors TFT (4/5/6) of each of the sub-pixels of each of the columns of pixel group groups are arranged along a center line between two of the plurality of data lines 2/2 [0005] directly adjacent to the column of pixel groups, and wherein the pixel electrodes 3/3 of the two sub-pixels of each pixel group in each of the columns of pixel groups are respectively on both sides of the center line (data lines 2/2). 
Claim 7: (Figs. 1, 2) the thin film transistor of each of the sub-pixels comprises: a gate electrode 4 connected to a first one of the plurality of gate lines 1 that is connected to the sub-pixel, the gate electrode 1 being arranged in a gate pattern; and a source electrode 5 connected to one of the data lines 2 that is connected to the sub-pixel, wherein the source electrode 5 is arranged in a source pattern comprising a first sub-pattern, extending parallel to the gate lines 1, in a gap between the first one of the plurality of gate lines 1 and a second one of the plurality of gate lines 1 directly adjacent to the first one of the plurality of gate lines, and wherein a second sub-pattern extends from an end of the first sub-pattern that is away from the one of the data lines 2, toward the gate pattern
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Gu’s structure in order to provide improved aperture ratio to the display device, as taught by Gu [0007];

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2016/0342044 in view of Lin et al. CN 1940682.
Claims 9, 10: Chang discloses as above
Lin et al teach
Claim 9: (Fig. 4a, 4b) the common electrode 313/316 [0050] has respective openings 314a at positions corresponding to respective ones of the thin film transistors (common electrode is composed of a first part 313 having a slit 314a and a second part 316 spaced apart between adjacent pixel electrodes 315).
Claim 10: (Fig. 4a, 4b) the common electrode 313/316 [0050] has respective openings at positions corresponding to respective ones of intersections of the gate lines and the data lines (common electrode is composed of a first part 313 having a slit 314a and a second part 316 spaced apart between adjacent pixel electrodes 315)..
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Lin’s structure in order to provide improved image quality of the display device, as taught by Lin [0012];

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2016/0342044 in view of Lee US 2002/0044227.
Claim 11: Chang discloses
(Fig. 3) the pixel electrode 191 comprises a planar electrode
And Lee teaches
(Fig. 4) the common electrode (21) comprises strip sub-electrodes (common electrode bars) , 
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Lee’s structure in order to provide improved quality of the display device, as taught by Lee [0018];

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2016/0342044 in view of Chan et al. US 2018/0107080.
Claim 18: Chang discloses a method of manufacturing an array substrate, 
wherein the array substrate comprises 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038],
(Fig. 2) a plurality of data lines (D1, D2…) intersecting the plurality of gate lines Gn+1/Gn+2
a plurality of pixel groups 191/191 [0038] defined by the plurality of gate lines Gn+1/Gn+2 and the plurality of data lines (D1, D2…), 
(Figs. 2, 3) each of the plurality of pixel groups 191/191 comprises two sub-pixels 191/191 comprising respective thin-film transistors having respective gate electrodes 124a/124b that are connected to two corresponding ones of the plurality of gate lines 121a/121b [0066-0067], 
except
the method comprising: 
manufacturing, by a one-time patterning process, the two corresponding ones of the plurality of gate lines and the gate electrodes that are connected to the two corresponding ones of the plurality of gate lines.
However Chan et al. teach
the method comprising: manufacturing, by a one-time patterning process, the two corresponding ones of the plurality of gate lines 14/15 and the gate electrodes 112 (first test block pattern 112 is disposed in the same layer as the gate electrode layer) [0035] (first test block pattern 112, a first gate electrode connection line 14, a second gate electrode connection line 15, and the gate electrodes are formed with the same material as the gate electrode layer in the display region and formed by a one-time patterning process) [0058].
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Chan’s manufacturing method in order to provide improved quality of the display device, as taught by Chan [0032];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871